DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Nooma Bio, Inc. application filed with the Office on 14 July 2021.

Claims 2-21 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 9-12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Dunbar, et al. (US 2015/0160160 A1; hereinafter, “Dunbar”) in view of a US Patent Application Publication to Reed, et al. (US 2011/0031389 A1; hereinafter, “Reed”).

Regarding claim 2, Dunbar discloses a two-pore device which includes three chambers and two pores that enable fluid communication between the chambers ([0034]; Figure 1; which reads upon the instantly claimed, “[a] nanopore device comprising: a first chamber, a second chamber, and a third chamber, wherein the first chamber is in communication with the second chamber through a first nanopore, and wherein the second chamber is in communication with the third chamber through a second nanopore”).  Dunbar teaches a sensing circuitry and a control circuitry for each of the first nanopore and second nanopore (independent voltage control (V1 , V2) [control circuits] and current measurement (11, 12) [sensor circuits]of each pore., [0026]), each sensing circuitry configured to apply a constant voltage across the corresponding nanopore and further configured to measure sensing current through the corresponding nanopore (the power supply is comprised of a voltage clamp or a patch-clamp for supplying the voltage across each pore, which can also measure the current through each pore independently, [0046]; Each voltage-clamp or patch-clamp system measures the ionic current through each pore, [0068]; each constant voltage value will result in a constant effective force at each of the two pores, and thus a constant velocity in the direction of larger force when using two competing voltages in the two-pore setup, [0099]), each control circuitry configured to apply a dynamic voltage across the corresponding nanopore, the applied dynamic voltage determining a controlled motion of a charged polymer across the first nanopore and the second nanopore (Adjustment of the voltages can be used to control the movement of charged particles in the chambers. For instance, when both voltages are set in the same direction, a properly charged particle can be moved from the upper chamber to the middle chamber and to the lower chamber, or the other way around, [0048], molecules such as charged polymers, [0049]), and wherein the sensing current is derived from the charged polymer during the controlled motion (Each voltage-clamp or patch-clamp system measures the ionic current through each pore, and this measured current is used to detect the presence of passing charged particle or molecules, or any features associated with a passing charged particle or molecule, [0068], molecules such as charged polymers, [0049]).
Dunbar does not explicitly teach the limitation, wherein the applied dynamic voltage is applied using a direct current-biased alternating current signal source.
However, Reed discloses nanoscale control of controlling, sensing and identifying a charged particle in a liquid environment ([0004]), such as that of DNA passing through a nanopore ([0007]), wherein is taught a power source connected to electrodes such that an AC and DC bias voltage may be applied to affect the trapping of charged particles ([0048]; [0073]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted use of the AC/DC power source taught by Reed for use in the dual pore device described by Dunbar as this would allow trapping of segments of nucleic acids within the pores for multiple measurements and improved accuracy in sequencing (Reed, [0059]).

Regarding claim 3, Dunbar discloses the two pore device of claim 2, wherein each sensor circuitry comprises a transimpedance amplifier (Any other commercial bench-top voltage-clamp or patch-clamp amplifier, or integrated voltage clamp or patch-clamp amplifier could be used for two pore control and measurement (patch clamp, voltage clamp, [0096]).

Regarding claim 4, Dunbar discloses the two pore device of claim 3, wherein the transimpedance amplifier is one of a patch clamp or voltage clamp amplifier (Any other commercial bench-top voltage-clamp or patch-clamp amplifier, or integrated voltage clamp or patch-clamp amplifier could be used for two pore control and measurement, [0096]).

Regarding claim 9, Dunbar disclose the two pore device of claim 2, wherein the middle chamber is electrically coupled as an electrical return path for both of the sensor circuitry and the control circuitry of at least one of the first nanopore or second nanopore (electrode 122 connected just above ground to complete both circuits containing transimpedance amplifiers 131 and 132, Figure 1).

Regarding claim 10, Dunbar discloses a two pore device ([0026]) comprising: an upper chamber and a lower chamber (a device comprising an upper chamber, ... and a lower chamber, [0035]), wherein the upper chamber is in communication with the lower chamber through a first nanopore and a second nanopore (wherein the upper chamber is in communication with the middle chamber through a first pore, and the middle chamber is in communication with the lower chamber through a second pore, wherein the first pore and second pore are about 1 nm to about 100 nm in diameter, [0035]; a nanodevice comprising two chambers which are separated by the nanopore, [0002]), a sensing circuitry and a control circuitry for each of the first nanopore and second nanopore (independent voltage control (V1 , V2) [control circuits] and current measurement (11, 12) [sensor circuits] of each pore., [0026]), each sensing circuitry configured to apply a constant voltage across the corresponding nanopore and further configured to measure sensing current through the corresponding nanopore (the power supply is comprised of a voltage clamp or a patch-clamp for supplying the voltage across each pore, which can also measure the current through each pore independently, [0046]; Each voltage-clamp or patch-clamp system measures the ionic current through each pore, [0068]), each control circuitry configured to apply a dynamic voltage across the corresponding nanopore, the applied dynamic voltage determining a controlled motion of a charged polymer across the first nanopore and the second nanopore (Adjustment of the voltages can be used to control the movement of charged particles in the chambers. For instance, when both voltages are set in the same direction, a properly charged particle can be moved from the upper chamber to the middle chamber and to the lower chamber, or the other way around, [0048], molecules such as charged polymers, [0049]), and wherein the sensing current is derived from the charged polymer during the controlled motion (Each voltage-clamp or patch-clamp system measures the ionic current through each pore, and this measured current is used to detect the presence of passing charged particle or molecules, or any features associated with a passing charged particle or molecule, [0068], molecules such as charged polymers, [0049]).
Dunbar does not explicitly teach the limitation, wherein the applied dynamic voltage is applied using a direct current-biased alternating current signal source.
However, Reed discloses nanoscale control of controlling, sensing and identifying a charged particle in a liquid environment ([0004]), such as that of DNA passing through a nanopore ([0007]), wherein is taught a power source connected to electrodes such that an AC and DC bias voltage may be applied to affect the trapping of charged particles ([0048]; [0073]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted use of the AC/DC power source taught by Reed for use in the dual pore device described by Dunbar as this would allow trapping of segments of nucleic acids within the pores for multiple measurements and improved accuracy in sequencing (Reed, [0059]).

Regarding claim 11, Dunbar discloses the two pore device of claim 2, wherein each sensor circuitry comprises a transimpedance amplifier (Any other commercial bench-top voltage-clamp or patch-clamp amplifier, or integrated voltage clamp or patch-clamp amplifier could be used for two pore control and measurement (patch clamp, voltage clamp, [0096]).

Regarding claim 12, Dunbar discloses the two pore device of claim 3, wherein the transimpedance amplifier is one of a patch clamp or voltage clamp amplifier (Any other commercial bench-top voltage-clamp or patch-clamp amplifier, or integrated voltage clamp or patch-clamp amplifier could be used for two pore control and measurement, [0096]).

Regarding claim 14, Dunbar discloses the two pore device wherein the device further comprises a first membrane layer that includes the first nanopore, a second membrane layer that includes the second nanopore, and a conductive middle layer between the first membrane and second membrane layer (The chambers are separated by two separating layers or membranes (101 [first membrane layer] and 102 (second membrane layer)) each having a separate pore (111 [first nanopore] and 112 (second nanopore))., [0036]; the middle chamber comprises a medium for providing conductance between each of the pores (conductive middle layer between membrane layers 101 and 102), [0047]; also see Fig. 1).

Regarding claim 15, Dunbar discloses a method for sequencing a polynucleotide (Methods of using the device are also provided, in particular for sequencing a polynucleotide, Abstract), the method comprising loading a sample comprising the polynucleotide in a first chamber of a nanopore device (the polynucleotide is loaded into either the upper or the lower chamber, [0058]); translocating the polynucleotide through a first nanopore by using a sensing circuit of the first nanopore to apply a first voltage across the first nanopore (independent voltage control (V1 ,V2) [control circuits] and current measurement (i1, i2) [sensor circuits] of each pore, [0026]); a first voltage across the first port can induce movement of the first molecule into the middle chamber from the upper chamber, [0057]; the polynucleotide can be moved across a pore on which a voltage is applied. Therefore, in a second step, two voltages, in the same direction and at the same or similar magnitudes, are applied to the pores to induce movement of the polynucleotide across both pores sequentially, [0058]); translocating the polynucleotide through a second nanopore by using a sensing circuit of the second nanopore to apply a second voltage across the second nanopore (Therefore, in a second step, two voltages, in the same direction and at the same or similar magnitudes, are applied to the pores to induce movement of the polynucleotide across both pores sequentially, [0058]); adjusting the first voltage applied across the first nanopore by reversing a polarity of the first voltage applied by the sensing circuit of the first nanopore (Adjustment of the voltages can be used to control the movement of charged particles in the chambers. For instance, when both voltages are set in the same direction, a properly charged particle can be moved from the upper chamber to the middle chamber and to the lower chamber, or the other way around, [0048]; A prompt change of direction of the voltage at the first pore, therefore, will generate a force that pulls the polynucleotide away from the second pore, [0059]); adjusting the second voltage across the second nanopore by switching the sensing circuit of the second nanopore to a control circuit, wherein the adjusted second voltage generates an electrical force that opposes an electrical force generated by the adjusted first voltage (real-time or on-line adjustments to first voltage and second voltage at step (c) are performed by active control or feedback control using dedicated hardware and software, at clock rates up to hundreds of megahertz. Automated control of the first or second or both voltages is based on feedback of the first or second or both ionic current measurements, [0067]; a second voltage, in the opposite direction to the first voltage, can induce movement of the second molecule into the middle chamber from the lower chamber (voltage is changed by the control circuit after receiving signal from sensing circuit], [0057]); and identifying nucleotides of the polynucleotide (the ionic current then determines the identification of a nucleotide that is passing through the pore, as the passing of each different nucleotide would give rise to a different current signature, [0069]).
Dunbar does not explicitly teach the limitation, wherein the applied dynamic voltage is applied using a direct current-biased alternating current signal source.
However, Reed discloses nanoscale control of controlling, sensing and identifying a charged particle in a liquid environment ([0004]), such as that of DNA passing through a nanopore ([0007]), wherein is taught a power source connected to electrodes such that an AC and DC bias voltage may be applied to affect the trapping of charged particles ([0048]; [0073]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted use of the AC/DC power source taught by Reed for use in the dual pore device described by Dunbar as this would allow trapping of segments of nucleic acids within the pores for multiple measurements and improved accuracy in sequencing (Reed, [0059]).

Regarding claim 16, Dunbar discloses the method of claim 15, wherein the adjusted second voltage is applied based on a feedback signal captured by the sensing circuit of the first nanopore (real-time or on-line adjustments to first voltage and second voltage at step (c) are performed by active control or feedback control using dedicated hardware and software, at clock rates up to hundreds of megahertz. Automated control of the first or second or both voltages is based on feedback of the first or second or both ionic current measurements, [0067]; Each voltage-clamp or patch-clamp system measures the ionic current through each pore, [0068]).

Regarding Claim 17, Dunbar discloses the method of claim 16, wherein the feedback signal is a current measured across the first nanopore, the current being a measure of polynucleotide movement across the first nanopore (Automated control of the first or second or both voltages is based on feedback of the first or second or both ionic current measurements, [0067]; measures the ionic current through each pore, and this measured current is used to detect the presence of passing charged particle or molecules, or any features associated with a passing charged particle or molecule., [0068]).

Regarding Claim 18, Dunbar discloses the method of claim 17, wherein the measure of polynucleotide movement is a measure of one of polynucleotide position, velocity, or acceleration (permit estimation of the speed and rate control performance of the DNA through the pores, [0110]; Speed and direction of the movement can be controlled by the magnitude and direction of the voltages., [0056]).

Regarding claim 19, Dunbar discloses the method of claim 16, wherein the adjusted second voltage is applied based on a feedback signal captured by the sensing circuit of the first nanopore (real-time or on-line adjustments to first voltage and second voltage at step (c) are performed by active control or feedback control using dedicated hardware and software, at clock rates up to hundreds of megahertz. Automated control of the first or second or both voltages is based on feedback of the first or second or both ionic current measurements, [0067]; Each voltage-clamp or patch-clamp system measures the ionic current through each pore, [0068]). The real-time or on-line adjustment would be temporal, i.e., feedback would only occur after voltage adjustment.

Regarding claim 21, Dunbar discloses the method of claim 15, wherein the adjusted second voltage is applied based on a feedback signal captured by the sensing circuit of the first nanopore (real-time or on-line adjustments to first voltage and second voltage at step (c) are performed by active control or feedback control using dedicated hardware and software, at clock rates up to hundreds of megahertz. Automated control of the first or second or both voltages is based on feedback of the first or second or both ionic current measurements, [0067]). As the adjustment of voltages can be automated based on the feedback, it would within routine experimentation for one of ordinary skill in the art to optimize the frequency and amplitude range, including within the claimed ranges (MPEP §2144.05(II)(A)).

Claims 5-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar in view of Reed as applied to claims 2 and 10 above, and further in view of a published European Patent Application to the Sabanci Universitesi (EP 1 912 062 A1; hereinafter, “Sabanci”).

Regarding claim 5, Dunbar and Reed fail to disclose the two pore device wherein each control circuitry comprises a phase lock loop (PLL).
Sabanci is in the field of biosensors (Abstract) and teaches wherein a control circuitry comprises a phase lock loop (PLL) (Biologically or chemically driven sensors or devices ... Voltage controlled oscillators, mixers (2), filters as presented in this patent application for VCO (Voltage-controlled oscillator) (7) or PLL (phase-locked-loops). By detecting the change in the parameters of the RF outputs of these circuits (frequency, amplitude, phase), the type and amount of bio/chemical agents can be detected, [0030]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to modify Dunbar with the teaching of Sabanci for the purpose of being able to control the parameters of the outputs of the said circuit and by this change the type and amount of bio/chemical agents can be detected or estimated (see Sabanci, [0029]).

Regarding claim 6, Dunbar modified by Reed discloses the two pore device of claim 5, wherein the control circuitry of the first nanopore is configured to generate a voltage output based feedback from the sensor circuitry of the second nanopore.
Dunbar fails to disclose wherein the voltage output is an oscillatory voltage output.
Sabanci teaches wherein the voltage output of the control circuitry is an oscillatory voltage output (Biologically or chemically driven sensors or devices ... Voltage controlled oscillators, mixers (2), filters as presented in this patent application for VCO (Voltage-controlled oscillator) (7) or PLL (phase-lockedloops). By detecting the change in the parameters of the RF outputs of these circuits (frequency, amplitude, phase), the type and amount of bio/chemical agents can be detected, [0030]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify Dunbar with the teaching of Sabanci for the purpose of being able to control the parameters of the outputs of the said circuit and by this change the type and amount of bio/chemical agents can be detected or estimated (see Sabanci, [0029]).

Regarding claim 7, Dunbar modified by Reed fails to explicitly disclose the two pore device of claim 6, wherein a phase difference between a frequency of the oscillatory voltage output and the frequency of the sensing current is fixed over time.
Sabanci teaches wherein a phase difference between a frequency of the oscillatory voltage output and the frequency of the sensing current is fixed over time (Biologically or chemically driven sensors or devices ... Voltage controlled oscillators, mixers (2), filters as presented in this patent application for VCO (Voltage-controlled oscillator) (7) or PLL (phase-locked-loops) [phase is fixed]. By detecting the change in the parameters of the RF outputs of these circuits (frequency, amplitude, phase), the type and amount of bio/chemical agents can be detected, [0030]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify Dunbar with the teaching of Sabanci for the purpose of being able to control the parameters of the outputs of the said circuit and by this change the type and amount of bio/chemical agents can be detected or estimated (see Sabanci, [0029]).

Regarding Claim 8, Dunbar and Reed fail to explicitly disclose the two pore device wherein the oscillatory voltage output is provided to a voltage controlled amplifier (VCA) that applies the dynamic voltage across the second nanopore.
Sabanci teaches wherein the oscillatory voltage output is provided to a voltage controlled amplifier (VCA) that applies the dynamic voltage (the gain function of the oscillator circuit (K) can be used to amplify the transduced signal/capacitor change [so the amplifier gain is controlled based on voltage], [0034]; Biologically or chemically driven sensors or devices can be integrated into RF circuits such as RF power/low noise amplifiers, Voltage controlled oscillators [gain of oscillator is used to amplify, so oscillator is a voltage controlled amplifier], [0030]).

Regarding claim 13, Dunbar and Reed fail to disclose the two pore device wherein each control circuitry comprises a phase lock loop (PLL).
Sabanci is in the field of biosensors (Abstract) and teaches wherein a control circuitry comprises a phase lock loop (PLL) (Biologically or chemically driven sensors or devices ... Voltage controlled oscillators, mixers (2), filters as presented in this patent application for VCO (Voltage-controlled oscillator) (7) or PLL (phase-locked-loops). By detecting the change in the parameters of the RF outputs of these circuits (frequency, amplitude, phase), the type and amount of bio/chemical agents can be detected, [0030]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to modify Dunbar with the teaching of Sabanci for the purpose of being able to control the parameters of the outputs of the said circuit and by this change the type and amount of bio/chemical agents can be detected or estimated (see Sabanci, [0029]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dunbar in view of Reed as applied to claim 15 above, and further in view of a US Patent to Duong, et al. (US 6,740,518 B1; hereinafter, “Duong”).

Regarding claim 20, Dunbar modified by Reed teaches a feedback signal is designed using an estimator and filter that are co-designed.
However, Duong is in the field of signal processing methods in target analyte detection (Abstract) and teaches wherein using at least a Kalman filter (digital filtering techniques) are used. These include, but are not limited to, match filter, Weiner filtering, Kalman, Finite Impulse Res, (col 93, lines 24-26).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to further modify the results of the combination of Dunbar and Reed with the teaching of Duong for the purpose of improving signal to noise ratios of the detected signals (see Duong, col 93, lines 20-40).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 and 11 of U.S. Patent No. 11,099,169. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of instant claim 2 are taught by patented claim 1; all the limitations of instant claim 3 are taught by patented claim 2; all the limitations of instant claim 4 are taught by patented claim 3; all the limitations of instant claim 5 are taught by patented claim 4; all the limitations of instant claim 6 are taught by patented claim 5; all the limitations of instant claim 7 are taught by patented claim 6; all the limitations of instant claim 8 are taught by patented claim 7; all the limitations of instant claim 9 are taught by patented claim 8; all the limitations of instant claim 10 are taught by patented claim 10; all the limitations of instant claim 11 are taught by patented claim 2; all the limitations of instant claim 12 are taught by patented claim 3; all the limitations of instant claim 13 are taught by patented claim 4; and, all the limitations of instant claim 14 are taught by patented claim 5.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795